Title: To James Madison from George W. Erving, 10 July 1805 (Abstract)
From: Erving, George W.
To: Madison, James


          § From George W. Erving. 10 July 1805, London. No. 62. “My letter No 59 (May 18th.) transmitted by original & duplicate, acknowledged the receipt of yours dated March 19th. addressed to Mr. Purviance, and directing him to make a proposition to this government for paying in London, instead of at Washington, the third instalment becoming due to it from the United States, under the late Convention: With the same letter I inclosed a copy of Lord Mulgrave’s Note acceding to the proposition. The payment will accordingly be made by Messrs. Baring on the 15th. of this month, to some person who will be properly authorized by the British government to receive it.
          “I have now the honor to acknowledge the receipt of the following letters for the minister Vizt.

March 2d. "  "
March 6. and its inclosures by original & duplicate
March 11. by original, duplicate & triplicate
March 15. by original and duplicate
March 25. by original, duplicate and triplicate
March 26. by original duplicate and triplicate
April 4.   " " "
April 12. duplicate and triplicateMay 13. by original and duplicate
and one from the Secretary of the Navy dated April 16th.

          “I have from time to time advised Mr. Monroe of the receipt of the most material of these dispatches, & that I shoud act on the directions which they contain as far as may be proper, during his absence. The important subject to which that of April 16th. relates, I presume it is not your wish that I shoud touch upon, but rather that Mr. Monroe shoud find it on his return in the same state which he left it in.
          “I have duly communicated to this government, that the President has thought proper to revoke the commission of Mr. Harry Grant as Consul at Leith; & have written also to Mr. Grant to that effect, in such terms as you directed.
          “I have lost no time in taking measures to procure the documents referred to in the legislative resolve transmitted by your Letter of May 11; the latter part of them are very difficult to be obtained, but yet I hope to be able to complete & send them in the course of a few weeks.
          “Upon the subject of your letter of March 26h. I had an interview with Mr. DeRehausen the Swedish Minister on the 23d ultimo, in which I opened and urged the claims upon his government therein referred to: he expressed himself in terms of indignation and surprize at the proceeding of the Governor of St. Bartholomews—assured me that he woud transmit with great pleasure the note which I shoud address to him on the subject, and was persuaded that his government woud immediately attend to the representation: He found it the more difficult to conceive a motive for the extraordinary conduct of the governor; since at that period, Sweden & France were not on an amicable footing; & he particularly desired, if I had any private information on the subject, and more especially in what related to the governor, that I woud communicate it, as it woud enable him to strengthen the representation which he shoud make: I replied that the conduct of the governor might certainly be considered as very mysterious, that we had no acquaintance however with his private motives, that I woud communicate in my note all the facts which had come to the knowledge of our government, by which he woud see that it was a pure case, unembarrassed with any questions or difficulties which coud impeach the justice of the claim. He again assured me that he woud do all in his power to promote the object, but observed that some considerable delay woud arise, from the necessity of sending out to St. Bartholomews to make formal investigations; to this I observed, that in consequence of Mr. Soderstrom’s interference, all these preliminary steps had been taken, and therefore I did not doubt that the present application, thro’ the channel of his representations, woud produce without much delay, the remuneration which the claimants had so long awaited. Mr. De Rehausen promised immediate attention to the subject, and on the 24. I addressed to him a note of which the inclosed is a copy.
          “Having received from Doctor Rush, answers to the enquiries made by the King of Prussia respecting the yellow fever, I took occasion in transmitting them to Baron Jacobi, to write to him further upon the subject, as I perceived by your letter of May 13. that the measures taken by his government had created a great deal of concern. Copy of that letter and his note in reply are herewith inclosed, as are also some Prize questions proposed by the medical college of Berlin, which he has since transmitted to me. I made the alarms of Prussia upon this subject a topic of conversation with Mr. DeRehausen, and learnt from him, that not the least apprehension of a similar kind existed in Sweden; that so far from embarrassing our trade with restrictions of this sort, his countrymen regretted that we had so little intercourse with them, and were desirous, by affording us every possible facility & advantage, to invite us to their ports.
          “I have scarcely heard any complaint here, as to the severity of the quarantine regulations, & see no reason to apprehend that this government has fallen into the views of Prussia, or is likely to enter into a concert with her to impose any similar restrictions on our trade, more strict than those which have hitherto been in use. On enquiry at Liverpool I learn from Mr. Maury that though fourteen days were added to the term of quarantine last year, yet that it was only applied to vessels arriving from Charleston, Georgia, & New Orleans, that they have not placed our vessels, arriving from all parts of the United States indiscriminately under quarantine, but those only coming from a state, in some part of which the disorder was known to exist; and that these restraints have been applied impartially to the[ir] own vessels: and with respect to this so far indiscriminate regulation, it has been intimated to me to have arisen from some discoveries of fraud in clearances, as tho’ vessels actually from Philadelphia, had brought cl[e]arances from NewCastle. Under these circumstances I have doubted whether it woud be your wish that any immediate representation should be made upon the subject, yet seeing that the general apprehension of importing the infection is greater than the real danger warrants, that this particular measure of the addition of fourteen days to the term of quarantine may be considered oppressive, and as you may also think that a more exact discrimination shoud be made of places deemed to be infected; I have concluded that you woud not disapprove of a communication adverting to those points, & covering the instructions of the Secretary of the Treasury to the Collectors of the customs which you have directed to be communicated to this government. A Copy of my letter to Lord Mulgrave on this subject is herewith inclosed.
          “Mr. Lorentz Chargé d’Affaires of the Elector of Hesse, has requested me to obtain information respecting a Mr. George Gattere—this enquiry he is directed by his government to make: I have promised to transmit it to you, and that he woud be furnished with the information desired.
          “Count Staremburgh the Imperial Minister has also requested me to forward the two letters inclosed.”
        